UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

SOUTHEASTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
VS. Case No. 1:18CR00098 SNLJ
BARRETT C. SWAN,
Defendant.

ORDER
IT IS HEREBY ORDERED that the report and recommendation of United States
Magistrate Judge Abbie Crites-Leoni (#56), filed April 15, 2019 be and is SUSTAINED,
ADOPTED and INCORPORATED herein.
IT IS HEREBY ORDERED that Defendant’s Motion to Suppress Evidence and
Statements (#35) and defendant’s First Motion to Sever Counts (#46) be DENIED.

Dated this (9/ day of May, 2019.

bib. Aidigfe L “
STEPHEN N, LIMBAUGH, JR.
UNITED STATES DISTRICT JUDGE

 
